Citation Nr: 1001915	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  08-38 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a deviated nasal 
septum.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a leg 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
thoracic spine strain.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to March 
1974, from March 1974 to March 1977, and from June 1977 to 
June 1981; he also had unverified periods of active duty for 
training.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The claims file was subsequently transferred to the 
RO in Salt Lake City, Utah.

The Salt Lake City RO reopened the claims of service 
connection for a leg disability, a thoracic spine strain, and 
a low back disability, in the November 2008 statement of the 
case.  However, before the Board may reopen a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The issues 
are as phrased on the title page of the decision.

In October 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is of record.

The issues of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a leg disability, and entitlement to service 
connection for a deviated nasal septum, thoracic spine 
strain, and a low back disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for thoracic spine strain was denied 
by the RO in a July 1995 rating decision.  The Veteran did 
not appeal the decision.  

2.  Evidence received since the July 1995 rating decision is 
new and relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for thoracic spine strain.

3.  Service connection for a low back disability was denied 
by the RO in an April 2003 rating decision.  The Veteran did 
not appeal the decision.  

4.  Evidence received since the April 2003 rating decision is 
new and relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for a low back disability.


CONCLUSIONS OF LAW

1.  Evidence added to the record since the final July 1995 
rating decision is new and material; thus, the claim of 
entitlement to service connection for thoracic spine strain 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156, 20.1103 (2009).

2.  Evidence added to the record since the final April 2003 
rating decision is new and material; thus, the claim of 
entitlement to service connection for a low back disability 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156, 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2009).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

Thoracic Spine Strain

In a July 1995 rating decision, the Manchester, New Hampshire 
RO denied the claim for entitlement to service connection for 
thoracic spine strain on the basis that evidence failed to 
show the claimed disability existed.  The Veteran was 
notified of this decision in July 1995.  The Veteran did not 
perfect an appeal to this decision.  Thus, the rating 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In November 2006, the Veteran requested to reopen the claim 
for service connection for a back condition.  The evidence 
submitted since the July 1995 rating decision includes VA 
treatment and examination reports, lay statements, and 
testimony presented by the Veteran at the October 2009 Board 
hearing.

According to a December 2005 VA treatment record, the Veteran 
was noted to have significant thoracic degenerative changes.  
Specifically, x-rays of the thoracic spine showed advanced 
degenerative changes, and scoliosis, as well as anterior and 
lateral osteophytes.  The December 2005 VA treatment record 
is new because this evidence has not been previously 
submitted to agency decisionmakers, and it is neither 
cumulative nor redundant.  This evidence is material because 
it relates to an unestablished fact necessary to substantiate 
the claim.  This evidence establishes the existence of a 
thoracic spine disability which was not conclusively shown by 
the evidence previously of record.  A claimant does not have 
to demonstrate that the new evidence would probably change 
the outcome of the prior denial.  Rather, it is important 
that there be a complete record upon which the claim can be 
evaluated, and some new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  Thus, this evidence is new 
and material.

In conclusion, the Board finds that the December 2005 VA 
treatment record received since the July 1995 rating decision 
is new and material, and the claim for service connection for 
a thoracic spine strain is reopened.  The reopened claim is 
discussed in the remand portion of the decision. 

Low Back Disability

In an April 2003 rating decision, the Detroit, Michigan RO 
denied the claim for entitlement to service connection for a 
low back disability on the basis that evidence was not new 
and material and failed to show a current low back disability 
or a link between the claimed disability and military 
service.  The Veteran was notified of this decision in May 
2003.  The Veteran did not appeal this decision.  Thus, the 
rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In November 2006, the Veteran requested to reopen the claim 
for service connection for a back condition.  The evidence 
submitted since the April 2003 rating decision includes VA 
treatment and examination reports, lay statements, and 
testimony presented by the Veteran at the October 2009 Board 
hearing.

According to the September 2009 VA examination report, the 
Veteran has a diagnosis of low back strain with mild 
degenerative arthritis.  The 2009 VA examination report is 
new because this evidence has not been previously submitted 
to agency decisionmakers, and it is neither cumulative nor 
redundant.  This evidence is material because it relates to 
an unestablished fact necessary to substantiate the claim.  
This evidence establishes the existence of a low back 
disability, which was not conclusively shown by the evidence 
previously of record.  A claimant does not have to 
demonstrate that the new evidence would probably change the 
outcome of the prior denial.  Rather, it is important that 
there be a complete record upon which the claim can be 
evaluated, and some new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  Thus, this evidence is new 
and material.

In conclusion, the Board finds that September 2009 VA 
examination report received since the April 2003 rating 
decision is new and material, and the claim for service 
connection for a low back disability is reopened.  The 
reopened claim is discussed in the remand portion of the 
decision. 

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, with regard to the claim to reopen, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.


ORDER

New and material evidence having been received; the claim for 
service connection for thoracic spine strain, is reopened and 
is granted only to that extent.

New and material evidence having been received; the claim for 
service connection for a low back disability is reopened and 
is granted only to that extent.




REMAND

The Board finds that additional development is warranted.  
The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is necessary when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability; the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009). 

The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The Board finds that a VA medical examination is necessary in 
this matter in order to clarify the diagnosis of the 
Veteran's thoracic spine disability and to determine whether 
a thoracic spine disability is medically related to the 
Veteran's period of service.

The Veteran asserts that his thoracic spine disability is due 
to service.  The record reflects that the Veteran was 
involved in a convoy accident during active duty for 
training.  A May 1989 service treatment record shows that the 
Veteran had thoracic muscle strain after a motor vehicle 
accident.  The evidence also shows that the Veteran sustained 
an on-the-job back injury in 1993.

There is evidence of post-service diagnosis of a thoracic 
spine disability.  As noted above, a VA clinician reported 
that the Veteran had significant thoracic degenerative 
changes in December 2005.  The Veteran subsequently underwent 
a VA examination in September 2008.  The examiner noted the 
Veteran's history of a line of duty injury on the right side 
of the thoracic spine; however, no thoracic spine disability 
was noted at that time.  Thus, the Board finds that a medical 
opinion as to the nature and etiology of any current thoracic 
spine disability should be obtained.  

The Veterans Claims Assistance Act of 2000 (VCAA) 
specifically provides that as part of the duty to assist, the 
Secretary shall make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002). 
 VA is obligated to assist the claimant in obtaining relevant 
records, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  See 
38 C.F.R. § 3.159 (c), (d).  

It appears that there may be additional treatment records not 
associated with the claims file.  In this regard, the Board 
notes that in the November 2006 claim, the Veteran reported 
receiving treatment at the West Palm Beach VAMC.  However, VA 
treatment records dated after December 2005 are not 
associated with the claims file.  Such records may prove to 
be relevant and probative.  Therefore, the RO/AMC should also 
obtain the VA treatment records from the VA medical 
facilities West Palm Beach.  VA has a duty to seek these 
records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's 
treatment for any deviated nasal septum, 
leg disability, thoracic spine strain, and 
low back disability from the VA medical 
facilities in West Palm Beach, Florida and 
any other VA or non-VA medical facility.

2.  After associating with the claims 
folder any pertinent outstanding records, 
schedule the Veteran for an examination by 
an appropriate VA examiner to determine 
the nature, extent, and etiology of any 
current thoracic spine disability.  The 
claims folder and a separate copy of this 
REMAND must be made available to the 
examiner for review of the case, and a 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

The physician should provide an opinion as 
to whether the Veteran currently has any 
thoracic spine disability, and if so, 
whether it is less likely than not (less 
than a 50 percent probability), at least 
as likely as not (a 50 percent or greater 
probability), or more likely than not 
(greater than 50 percent probability) that 
a thoracic spine disability is related to 
service.  

The examiner should offer a rationale for 
any conclusion reached.  If any question 
cannot be answered, the physician should 
state the reason.

3.  Following the completion of the 
foregoing, and after undertaking any other 
development deemed necessary, readjudicate 
the Veteran's claims.  If the claims 
remain denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


